DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Consider claims 1 and 4, the limitation of " identifying a landmark having an assigned global position system physical location…determining a physical location of an object in the image other than the landmark using the global position system physical location " introduces new matter and fails to comply with the written description requirement because the specification of the present application does not specify or disclose, either implicitly or explicitly. Since the written description of the present application does not set forth that determining a physical location of an object in the image other than the landmark using the global position system physical location, the new limitation added to claim 1 introduces a new matter. Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation if Applicant believes otherwise.
For purposes of applying prior art, this new limitation is being read in accordance with Applicant’s specification.
Claims 2, 3 and 5-8 are rejected since they depend from claims 1 and 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lake et al (US Pat. Pub. No. 2004/0001647).

Regarding claim 1, Lake et al discloses a data processing system, comprising: one or more processors; and memory coupled to the one or more processors, wherein the one or more processors access the memory and control operations of the data processing system, the operations comprising: accessing graphical recognition criteria identifying a landmark having an assigned global position system physical location (paragraph 24 and 28 discloses exaction location of a single landmark in the image); recognizing the landmark in an image using the graphical recognition criteria (paragraph 28); and determining a physical location of an object in the image other than the landmark using the global position system physical location (paragraph 28 discloses determination of location of other landmarks in the image).  
Regarding claim 2, Lake et al discloses the determining the physical location of the object in the image includes using one or more objects in the image other than the landmark (paragraph 29).  
Regarding claim 3, Lake et al discloses the determining the physical location of the object in the image includes calculating a distance measurement between the landmark and another object (paragraph 29).  
Regarding claim 4, Lake et al discloses a method in a data processing system, the method comprising: one or more processors performing operations comprising: accessing graphical recognition criteria a landmark having an assigned global position system physical location (paragraph 24 and 28 discloses exaction location of a single landmark in the image); recognizing a landmark in an image using the graphical recognition criteria (paragraph 28); and determining a physical location of an object in the image other than the landmark using the global position system physical location (paragraph 28 discloses determination of location of other landmarks in the image).  
Regarding claim 5, Lake et al discloses the determining the physical location of the object in the image includes using one or more objects in the image other than the landmark (paragraph 29).  
Regarding claim 6, Lake et al discloses the determining the physical location of the object in the image includes calculating a distance measurement between the landmark and another object (paragraph 29).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al (US Pat. Pub. No. 2004/0001647) in view of Davenport et al (US Pat. Pub. No. 2006/0244830).

Regarding claims 7-8, Lake et al fails to explicitly disclose the operations further include determining a location using a text string recognized in a graphical image captured.  However, in the same field of endeavor, Davenport et al discloses the operations further include determining a location using a text string recognized in a graphical image captured (see at least paragraph 62).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Davenport et al into the system of Lake et al for purpose of recognizing text on a landmark.
Response to Arguments
Applicant's arguments, filed on December 29, 2020, with respect to claims 1 and 4 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claims 1 and 4.  See the above rejection of claims 1-8 for the relevant citations found in Lake et al and Davenport et al disclosing the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642